                                        UNITED STATES BANKRUPTCY COURT
                                              DISTRICT OF OREGON

In re                                        )
Laurence Craig Halupowski                    ) Case No. 16-60295-tmr13
                                             )
                                             ) Notice of Postconfirmation
                                             ) Amendment of Plan
Debtor(s)                                    )

The proponent, who is the debtor                                                          , [i.e., debtor;
trustee; or creditor (also state type of claim and any business name)] and whose name and address are:
Laurence Craig Halupowski, 7872 Waterloo St. NE, Keizer, OR 97303
by and through the undersigned certifies that:

1.      An amended plan dated ____________
                               04/21/2020 was attached to this notice and filed with the clerk.

2.      The confirmed plan (docket #        37        ) remains in full force and effect unless the amended plan
        becomes the plan.

3.      The trustee's name and address are: Naliko Markel, 400 E 2nd Ave, Ste. 200, Eugene, OR 97401
                                                                                                                   .

4.      If proponent is the debtor, check one of the following two options:

           Attached, and verified as true and correct, are updated versions of Schedules A/B (including
           present amount of any secured debt on property), Schedules I and J, and a copy of the latest real
           property tax assessment statement; or

           The trustee has waived the requirement of updated Schedules A/B, I and J, and a copy of the
           latest real property tax assessment. Debtor will provide those documents promptly upon
           request by any interested party or the court.

5.      Prior to filing this plan with the clerk, a separate summary of the amendments, the plan, all
        schedules and statements required by paragraph 4 above, and any other pertinent information
        were served on the trustee who: (a) approved the plan, either affirmatively or by failure to notify
        proponent of an objection within 14 days of the date the plan was served, or (b) requested
        amendments which were unacceptable to the proponent.

6.      On ____________
              04/29/2020 this notice and the amended plan described above were served on the
        debtor(s); any debtor's attorney; trustee; U.S. Trustee; and all creditors (or if original time to file
        claims has expired, only on creditors who filed claims).

Date: 04/29/2020             /s/ Brian D Turner, attorney for Debtor, 503-946-8763
                            Signature, Relation to Proponent, and Contact Phone #
                             ...5173
                             (If debtor is proponent) Debtor’s Taxpayer ID#(s) (last 4 digits)

1355.10 (12/1/2018)                              Page 1 of 2


                              Case 16-60295-tmr13          Doc 69     Filed 04/29/20
NOTICE IS GIVEN THAT the amended plan described above will become the plan, pursuant to 11
U.S.C. § 1329(b) if a chapter 13 case or 11 U.S.C. § 1229(b) if a chapter 12 case, unless within 21 days
of the service date in paragraph 6 above, the trustee or other interested party:

   (1) files a written objection, setting forth the specific grounds for the objection, with the clerk at
       1050 S.W. 6th Ave. #700, Portland OR 97204 or 405 E 8th Ave. #2600, Eugene OR 97401; and

   (2) serves the objection on the proponent and the trustee named in paragraph 3 above. The terms
       of the previously entered confirmation order continue to apply except to the extent such
       terms are inconsistent with the amended plan.




1355.10 (12/1/2018)                        Page 2 of 2


                          Case 16-60295-tmr13        Doc 69     Filed 04/29/20
 Fill in this information to identify your case:

 Debtor 1                   Laurence Craig Halupowski
                            First Name                           Middle Name                          Last Name

 Debtor 2
 (Spouse if, filing)        First Name                           Middle Name                          Last Name


 United States Bankruptcy Court for the:                  DISTRICT OF OREGON

 Case number           16-60295
 (if known)
                                                                                                                                                                     Check if this is an
                                                                                                                                                                      amended filing



Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                                 12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

 Part 1:        Summarize Your Assets

                                                                                                                                                                     Your assets
                                                                                                                                                                     Value of what you own

 1.     Schedule A/B: Property (Official Form 106A/B)
        1a. Copy line 55, Total real estate, from Schedule A/B................................................................................................       $             229,731.00

        1b. Copy line 62, Total personal property, from Schedule A/B.....................................................................................            $             202,087.01

        1c. Copy line 63, Total of all property on Schedule A/B...............................................................................................       $             431,818.01

 Part 2:        Summarize Your Liabilities

                                                                                                                                                                     Your liabilities
                                                                                                                                                                     Amount you owe

 2.     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
        2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D...                                        $             254,238.32

 3.     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
        3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.................................                              $                2,032.37

        3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F............................                                $             125,556.78


                                                                                                                                     Your total liabilities $                   381,827.47


 Part 3:        Summarize Your Income and Expenses

 4.     Schedule I: Your Income (Official Form 106I)
        Copy your combined monthly income from line 12 of Schedule I................................................................................                 $                4,500.00

 5.     Schedule J: Your Expenses (Official Form 106J)
        Copy your monthly expenses from line 22c of Schedule J..........................................................................                             $                4,398.73

 Part 4:        Answer These Questions for Administrative and Statistical Records

 6.     Are you filing for bankruptcy under Chapters 7, 11, or 13?
         No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

          Yes
 7.     What kind of debt do you have?


               Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal, family, or
                household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

         Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to
            the court with your other schedules.
 Official Form 106Sum           Summary of Your Assets and Liabilities and Certain Statistical Information                                                                 page 1 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                         Best Case Bankruptcy



                                                     Case 16-60295-tmr13                             Doc 69             Filed 04/29/20
 Debtor 1      Laurence Craig Halupowski                                                  Case number (if known) 16-60295

 8.    From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
       122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                              $     11,131.36


 9.    Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                         Total claim
       From Part 4 on Schedule E/F, copy the following:

       9a. Domestic support obligations (Copy line 6a.)                                                   $                  0.00

       9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                          $              2,032.37

       9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                $                  0.00

       9d. Student loans. (Copy line 6f.)                                                                 $                  0.00

       9e. Obligations arising out of a separation agreement or divorce that you did not report as
           priority claims. (Copy line 6g.)                                                               $                  0.00

       9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)            +$                  0.00


       9g. Total. Add lines 9a through 9f.                                                           $                 2,032.37




Official Form 106Sum                             Summary of Your Assets and Liabilities and Certain Statistical Information                   page 2 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy



                                                 Case 16-60295-tmr13              Doc 69        Filed 04/29/20
 Fill in this information to identify your case and this filing:

 Debtor 1                    Laurence Craig Halupowski
                             First Name                                 Middle Name                    Last Name

 Debtor 2
 (Spouse, if filing)         First Name                                 Middle Name                    Last Name


 United States Bankruptcy Court for the:                      DISTRICT OF OREGON

 Case number            16-60295                                                                                                                                Check if this is an
                                                                                                                                                                 amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                                          12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

    No. Go to Part 2.
    Yes.      Where is the property?




 1.1                                                                            What is the property? Check all that apply
        7872 Waterloo St. NE
        Street address, if available, or other description
                                                                                      Single-family home                         Do not deduct secured claims or exemptions. Put
                                                                                                                                  the amount of any secured claims on Schedule D:
                                                                                       Duplex or multi-unit building
                                                                                                                                 Creditors Who Have Claims Secured by Property.
                                                                                       Condominium or cooperative
                                                                                  
                                                                                      Manufactured or mobile home
                                                                                                                                  Current value of the      Current value of the
        Keizer                            OR        97303-0000                        Land                                       entire property?          portion you own?
        City                              State              ZIP Code                 Investment property                               $229,731.00                $229,731.00
                                                                                      Timeshare
                                                                                                                                  Describe the nature of your ownership interest
                                                                                      Other                                      (such as fee simple, tenancy by the entireties, or
                                                                                Who has an interest in the property? Check one    a life estate), if known.
                                                                                      Debtor 1 only
        Marion                                                                        Debtor 2 only
        County                                                                        Debtor 1 and Debtor 2 only
                                                                                                                                       Check if this is community property
                                                                                      At least one of the debtors and another        (see instructions)

                                                                                Other information you wish to add about this item, such as local
                                                                                property identification number:
                                                                                Debtors' residence
                                                                                Value based on zillow.com




Official Form 106A/B                                                                  Schedule A/B: Property                                                                   page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy



                                                       Case 16-60295-tmr13                             Doc 69           Filed 04/29/20
 Debtor 1         Laurence Craig Halupowski                                                                                     Case number (if known)          16-60295

        If you own or have more than one, list here:
 1.2                                                                         What is the property? Check all that apply

        Street address, if available, or other description
                                                                                     Single-family home                              Do not deduct secured claims or exemptions. Put
                                                                                                                                      the amount of any secured claims on Schedule D:
                                                                                     Duplex or multi-unit building
                                                                                                                                      Creditors Who Have Claims Secured by Property.
                                                                                     Condominium or cooperative

                                                                                     Manufactured or mobile home
                                                                                                                                      Current value of the          Current value of the
                                                                                     Land                                            entire property?              portion you own?
        City                              State              ZIP Code                Investment property                                        Unknown                        Unknown
                                                                                     Timeshare
                                                                                                                                      Describe the nature of your ownership interest
                                                                                     Other                                           (such as fee simple, tenancy by the entireties, or
                                                                             Who has an interest in the property? Check one           a life estate), if known.
                                                                                     Debtor 1 only
                                                                                     Debtor 2 only
        County                                                                       Debtor 1 and Debtor 2 only
                                                                                                                                           Check if this is community property
                                                                                     At least one of the debtors and another             (see instructions)

                                                                             Other information you wish to add about this item, such as local
                                                                             property identification number:
                                                                             Timeshare through Wyndham


 2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for
    pages you have attached for Part 1. Write that number here...........................................................................=>                                $229,731.00


 Part 2: Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

    No
    Yes

  3.1     Make:         Chevrolet                                                                                                      Do not deduct secured claims or exemptions. Put
                                                                        Who has an interest in the property? Check one
                                                                                                                                       the amount of any secured claims on Schedule D:
          Model:        Cruz                                             Debtor 1 only                                                Creditors Who Have Claims Secured by Property.
          Year:         2014                                             Debtor 2 only                                                Current value of the         Current value of the
          Approximate mileage:                       28,000              Debtor 1 and Debtor 2 only                                   entire property?             portion you own?
          Other information:                                             At least one of the debtors and another
         Vehicle leased through GM
         Financial - see schedule G                                      Check if this is community property                                  $10,500.00                     $10,500.00
                                                                           (see instructions)



  3.2     Make:         Ford                                                                                                           Do not deduct secured claims or exemptions. Put
                                                                        Who has an interest in the property? Check one
                                                                                                                                       the amount of any secured claims on Schedule D:
          Model:        Flex Limited                                     Debtor 1 only                                                Creditors Who Have Claims Secured by Property.
          Year:         2011                                             Debtor 2 only                                                Current value of the         Current value of the
          Approximate mileage:                       99,000              Debtor 1 and Debtor 2 only                                   entire property?             portion you own?
          Other information:                                             At least one of the debtors and another
                                                                         Check if this is community property                                  $19,425.00                     $19,425.00
                                                                           (see instructions)




Official Form 106A/B                                                             Schedule A/B: Property                                                                                page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                          Best Case Bankruptcy



                                                       Case 16-60295-tmr13                            Doc 69          Filed 04/29/20
 Debtor 1        Laurence Craig Halupowski                                                                          Case number (if known)       16-60295

  3.3    Make:       Ford                                                                                                     Do not deduct secured claims or exemptions. Put
                                                               Who has an interest in the property? Check one
                                                                                                                              the amount of any secured claims on Schedule D:
         Model:      Focus                                      Debtor 1 only                                                Creditors Who Have Claims Secured by Property.
         Year:       2007                                       Debtor 2 only                                                Current value of the      Current value of the
         Approximate mileage:             unknown               Debtor 1 and Debtor 2 only                                   entire property?          portion you own?
         Other information:                                     At least one of the debtors and another
        Daughter's vehicle
                                                                Check if this is community property                                    $3,000.00                  $3,000.00
                                                                     (see instructions)




4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

    No
    Yes


 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
   .pages you have attached for Part 2. Write that number here.............................................................................=>                 $32,925.00


 Part 3: Describe Your Personal and Household Items
 Do you own or have any legal or equitable interest in any of the following items?                                                                   Current value of the
                                                                                                                                                     portion you own?
                                                                                                                                                     Do not deduct secured
                                                                                                                                                     claims or exemptions.
6. Household goods and furnishings
   Examples: Major appliances, furniture, linens, china, kitchenware
    No
     Yes.     Describe.....

                                    Furniture and miscellaneous household goods                                                                                     $4,000.00


7. Electronics
   Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
              including cell phones, cameras, media players, games
    No
     Yes.     Describe.....

                                    Electronics                                                                                                                     $1,000.00


8. Collectibles of value
   Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
               other collections, memorabilia, collectibles
    No
     Yes.     Describe.....

                                    Books, pictures, music, etc.                                                                                                      $500.00


9. Equipment for sports and hobbies
   Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
             musical instruments
    No
     Yes.     Describe.....

                                    Miscellaneous hobby/recreational/sporting equipment                                                                                 $50.00


                                    Musical instruments                                                                                                               $250.00


Official Form 106A/B                                                       Schedule A/B: Property                                                                         page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                             Best Case Bankruptcy



                                                 Case 16-60295-tmr13                       Doc 69            Filed 04/29/20
 Debtor 1          Laurence Craig Halupowski                                                                                    Case number (if known)   16-60295

10. Firearms
     Examples: Pistols, rifles, shotguns, ammunition, and related equipment
    No
     Yes.       Describe.....

                                            Remington 870 12 gauge shotgun ($300 value)
                                            Taurus .38 revolver ($300 value)
                                            Glock 30 45 caliber ($350 value)                                                                                               $950.00


11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
    No
     Yes.       Describe.....

                                            Clothing                                                                                                                       $750.00


12. Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
    No
     Yes.       Describe.....

                                            Jewelry                                                                                                                      $1,000.00


13. Non-farm animals
    Examples: Dogs, cats, birds, horses
    No
     Yes.       Describe.....

                                            Two cats, one dog                                                                                                                  $0.00


14. Any other personal and household items you did not already list, including any health aids you did not list
     No
     Yes. Give specific information.....

 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
     for Part 3. Write that number here ..............................................................................                                              $8,500.00


 Part 4: Describe Your Financial Assets
 Do you own or have any legal or equitable interest in any of the following?                                                                               Current value of the
                                                                                                                                                           portion you own?
                                                                                                                                                           Do not deduct secured
                                                                                                                                                           claims or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
    No
     Yes................................................................................................................
                                                                                                                                   Cash                                        $5.00


17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
                  institutions. If you have multiple accounts with the same institution, list each.
    No
    Yes........................                                     Institution name:



Official Form 106A/B                                                                     Schedule A/B: Property                                                                page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy



                                                           Case 16-60295-tmr13                                     Doc 69   Filed 04/29/20
 Debtor 1        Laurence Craig Halupowski                                                                  Case number (if known)      16-60295

                                                                          Checking account with NW Preferred Federal
                                        17.1.                             Credit Union                                                                  $2,340.74


                                                                          Savings account with NW Preferred Federal
                                        17.2.                             Credit Union                                                                        $5.00


                                                                          Savings account with Onpoint Community
                                        17.3.                             Credit Union                                                                        $6.00


18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
    No
    Yes..................        Institution or issuer name:


                                                GE stock - 3 shares                                                                                       $124.00


19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
    joint venture
     No
     Yes. Give specific information about them...................
                                          Name of entity:                                                    % of ownership:

20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
     No
     Yes. Give specific information about them
                                          Issuer name:

21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
    No
     Yes. List each account separately.
                                        Type of account:                  Institution name:

                                                                          Simple IRA                                                                          $1.86


                                                                          457 deferred compensation                                                     $3,407.25


                                                                          PERS                                                                      $147,217.23


22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
     No
     Yes. .....................                                          Institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
     No
     Yes.............             Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
     No
     Yes.............             Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
     No
Official Form 106A/B                                                 Schedule A/B: Property                                                                   page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy



                                                 Case 16-60295-tmr13                  Doc 69          Filed 04/29/20
 Debtor 1       Laurence Craig Halupowski                                                            Case number (if known)    16-60295

     Yes. Give specific information about them...
26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
     No
     Yes. Give specific information about them...
27. Licenses, franchises, and other general intangibles
     Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
     No
     Yes. Give specific information about them...
 Money or property owed to you?                                                                                                     Current value of the
                                                                                                                                    portion you own?
                                                                                                                                    Do not deduct secured
                                                                                                                                    claims or exemptions.

28. Tax refunds owed to you
    No
     Yes. Give specific information about them, including whether you already filed the returns and the tax years.......


                                                         2015 tax refund                                                                          $1,423.00


29. Family support
     Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
     No
     Yes. Give specific information......

30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
              benefits; unpaid loans you made to someone else
    No
     Yes.     Give specific information..

                                                      Daughter Kaelyn Halupowski owes debtors $2,200                                              $2,200.00


31. Interests in insurance policies
     Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance
    No
     Yes. Name the insurance company of each policy and list its value.
                                         Company name:                                      Beneficiary:                             Surrender or refund
                                                                                                                                     value:

                                         Term life insurance through employer                                                                           $0.00


                                         Whole life insurance policies (seven
                                         total - cash surrender value for all is
                                         approximately $931.93)                                                                                     $931.93


32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
    someone has died.
     No
     Yes. Give specific information..

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
      Examples: Accidents, employment disputes, insurance claims, or rights to sue
     No
Official Form 106A/B                                     Schedule A/B: Property                                                                         page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy



                                                 Case 16-60295-tmr13           Doc 69          Filed 04/29/20
 Debtor 1         Laurence Craig Halupowski                                                                                             Case number (if known)   16-60295

     Yes.       Describe each claim.........

                                                             Workers compensation claim for post-traumatic stress
                                                             disorder.                                                                                                            Unknown


34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
     No
     Yes. Describe each claim.........
35. Any financial assets you did not already list
    No
     Yes.       Give specific information..

                                                             Possible diminished value claim related to 2007 Ford Focus                                                           $3,000.00


 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
     for Part 4. Write that number here.....................................................................................................................                $160,662.01


 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
    No. Go to Part 6.
    Yes.     Go to line 38.



 Part 6:    Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
            If you own or have an interest in farmland, list it in Part 1.


46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
       No. Go to Part 7.
       Yes.      Go to line 47.



 Part 7:          Describe All Property You Own or Have an Interest in That You Did Not List Above

53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership
     No
     Yes. Give specific information.........

 54. Add the dollar value of all of your entries from Part 7. Write that number here ....................................                                                          $0.00

 Part 8:         List the Totals of Each Part of this Form

 55. Part 1: Total real estate, line 2 ......................................................................................................................                 $229,731.00
 56. Part 2: Total vehicles, line 5                                                                          $32,925.00
 57. Part 3: Total personal and household items, line 15                                                      $8,500.00
 58. Part 4: Total financial assets, line 36                                                                $160,662.01
 59. Part 5: Total business-related property, line 45                                                             $0.00
 60. Part 6: Total farm- and fishing-related property, line 52                                                    $0.00
 61. Part 7: Total other property not listed, line 54                                             +               $0.00

 62. Total personal property. Add lines 56 through 61...                                                    $202,087.01               Copy personal property total            $202,087.01

 63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                                                           $431,818.01




Official Form 106A/B                                                               Schedule A/B: Property                                                                               page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                           Best Case Bankruptcy



                                                       Case 16-60295-tmr13                                 Doc 69              Filed 04/29/20
Fill in this information to identify your case:

Debtor 1                      Laurence Craig Halupowski

Debtor 2
(Spouse, if filing)

United States Bankruptcy Court for the:       DISTRICT OF OREGON

Case number               16-60295                                                                      Check if this is:
(If known)
                                                                                                           An amended filing
                                                                                                         A supplement showing postpetition chapter
                                                                                                            13 income as of the following date:

Official Form 106I                                                                                          MM / DD/ YYYY
Schedule I: Your Income                                                                                                                             12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Part 1:               Describe Employment

1.     Fill in your employment
       information.                                                Debtor 1                                    Debtor 2 or non-filing spouse

       If you have more than one job,                               Employed                                   Employed
       attach a separate page with           Employment status
       information about additional                                 Not employed                               Not employed
       employers.
                                             Occupation
       Include part-time, seasonal, or
       self-employed work.                   Employer's name

       Occupation may include student        Employer's address
       or homemaker, if it applies.


                                             How long employed there?

Part 2:               Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

                                                                                                      For Debtor 1          For Debtor 2 or
                                                                                                                            non-filing spouse

       List monthly gross wages, salary, and commissions (before all payroll
2.     deductions). If not paid monthly, calculate what the monthly wage would be.          2.    $              0.00       $             N/A

3.     Estimate and list monthly overtime pay.                                              3.   +$              0.00       +$            N/A

4.     Calculate gross Income. Add line 2 + line 3.                                         4.    $           0.00              $      N/A




Official Form 106I                                                      Schedule I: Your Income                                                   page 1

                                            Case 16-60295-tmr13               Doc 69        Filed 04/29/20
Debtor 1   Laurence Craig Halupowski                                                             Case number (if known)    16-60295


                                                                                                     For Debtor 1            For Debtor 2 or
                                                                                                                             non-filing spouse
     Copy line 4 here                                                                     4.         $              0.00     $             N/A

5.   List all payroll deductions:
     5a.    Tax, Medicare, and Social Security deductions                                 5a.        $              0.00     $               N/A
     5b.    Mandatory contributions for retirement plans                                  5b.        $              0.00     $               N/A
     5c.    Voluntary contributions for retirement plans                                  5c.        $              0.00     $               N/A
     5d.    Required repayments of retirement fund loans                                  5d.        $              0.00     $               N/A
     5e.    Insurance                                                                     5e.        $              0.00     $               N/A
     5f.    Domestic support obligations                                                  5f.        $              0.00     $               N/A
     5g.    Union dues                                                                    5g.        $              0.00     $               N/A
     5h.    Other deductions. Specify:                                                    5h.+       $              0.00 +   $               N/A
6.   Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                       6.     $                  0.00     $               N/A
7.   Calculate total monthly take-home pay. Subtract line 6 from line 4.                  7.     $                  0.00     $               N/A
8.   List all other income regularly received:
     8a. Net income from rental property and from operating a business,
            profession, or farm
            Attach a statement for each property and business showing gross
            receipts, ordinary and necessary business expenses, and the total
            monthly net income.                                                           8a.        $              0.00     $               N/A
     8b. Interest and dividends                                                           8b.        $              0.00     $               N/A
     8c. Family support payments that you, a non-filing spouse, or a dependent
            regularly receive
            Include alimony, spousal support, child support, maintenance, divorce
            settlement, and property settlement.                                          8c.        $              0.00     $               N/A
     8d. Unemployment compensation                                                        8d.        $              0.00     $               N/A
     8e. Social Security                                                                  8e.        $              0.00     $               N/A
     8f.    Other government assistance that you regularly receive
            Include cash assistance and the value (if known) of any non-cash assistance
            that you receive, such as food stamps (benefits under the Supplemental
            Nutrition Assistance Program) or housing subsidies.
            Specify:                                                                      8f.  $                0.00   $                     N/A
     8g. Pension or retirement income                                                     8g. $             3,500.00   $                     N/A
     8h. Other monthly income. Specify: Tax refunds                                       8h.+ $            1,000.00 + $                     N/A

9.   Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                             9.     $          4,500.00         $               N/A

10. Calculate monthly income. Add line 7 + line 9.                                    10. $              4,500.00 + $             N/A = $          4,500.00
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
    other friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                  11. +$                   0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
    applies                                                                                                                        12.   $         4,500.00
                                                                                                                                         Combined
                                                                                                                                         monthly income
13. Do you expect an increase or decrease within the year after you file this form?
         No.
         Yes. Explain: 1) Debtor's gross pay will decrease by 7% starting 2/1/2016




Official Form 106I                                                     Schedule I: Your Income                                                      page 2

                                       Case 16-60295-tmr13                  Doc 69        Filed 04/29/20
Fill in this information to identify your case:

Debtor 1                Laurence Craig Halupowski                                                          Check if this is:
                                                                                                            An amended filing
Debtor 2                                                                                                    A supplement showing postpetition chapter
(Spouse, if filing)                                                                                                  13 expenses as of the following date:

United States Bankruptcy Court for the:   DISTRICT OF OREGON                                                         MM / DD / YYYY

Case number           16-60295
(If known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                                    12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Part 1:   Describe Your Household
1. Is this a joint case?
       No. Go to line 2.
       Yes. Does Debtor 2 live in a separate household?
             No
             Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.
2.    Do you have dependents?              No
      Do not list Debtor 1 and
      Debtor 2.
                                           Yes.   Fill out this information for
                                                   each dependent..............
                                                                                   Dependent’s relationship to
                                                                                   Debtor 1 or Debtor 2
                                                                                                                        Dependent’s
                                                                                                                        age
                                                                                                                                           Does dependent
                                                                                                                                           live with you?

      Do not state the                                                                                                                      No
      dependents names.                                                            Daughter                             20                  Yes
                                                                                                                                            No
                                                                                                                                            Yes
                                                                                                                                            No
                                                                                                                                            Yes
                                                                                                                                            No
                                                                                                                                            Yes
3.    Do your expenses include
      expenses of people other than
                                                  No
      yourself and your dependents?               Yes

Part 2:    Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income
(Official Form 106I.)                                                                                                        Your expenses


4.    The rental or home ownership expenses for your residence. Include first mortgage
      payments and any rent for the ground or lot.                                                          4. $                              1,586.00

      If not included in line 4:

      4a. Real estate taxes                                                                               4a.    $                                0.00
      4b. Property, homeowner’s, or renter’s insurance                                                    4b.    $                                0.00
      4c. Home maintenance, repair, and upkeep expenses                                                   4c.    $                              100.00
      4d. Homeowner’s association or condominium dues                                                     4d.    $                                0.00
5.    Additional mortgage payments for your residence, such as home equity loans                           5.    $                                0.00




Official Form 106J                                                   Schedule J: Your Expenses                                                               page 1


                                           Case 16-60295-tmr13                     Doc 69         Filed 04/29/20
Debtor 1     Laurence Craig Halupowski                                                                 Case number (if known)      16-60295

6.    Utilities:
      6a. Electricity, heat, natural gas                                                                     6a.   $                               200.00
      6b. Water, sewer, garbage collection                                                                   6b.   $                                76.00
      6c. Telephone, cell phone, Internet, satellite, and cable services                                     6c.   $                                75.00
      6d. Other. Specify: Cell Phone                                                                         6d.   $                               326.00
             Cable/Satellite                                                                                       $                                95.00
7.    Food and housekeeping supplies                                                           7.                  $                               600.00
8.    Childcare and children’s education costs                                                 8.                  $                                 0.00
9.    Clothing, laundry, and dry cleaning                                                      9.                  $                                95.00
10.   Personal care products and services                                                    10.                   $                                75.00
11.   Medical and dental expenses                                                            11.                   $                               250.00
12.   Transportation. Include gas, maintenance, bus or train fare.
      Do not include car payments.                                                           12. $                                                 150.00
13.   Entertainment, clubs, recreation, newspapers, magazines, and books                     13. $                                                 100.00
14.   Charitable contributions and religious donations                                       14. $                                                   0.00
15.   Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.
      15a. Life insurance                                                                  15a. $                                                  242.73
      15b. Health insurance                                                                15b. $                                                    0.00
      15c. Vehicle insurance                                                               15c. $                                                  100.00
      15d. Other insurance. Specify:                                                       15d. $                                                    0.00
16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify:                                                                               16. $                                                    0.00
17.   Installment or lease payments:
      17a. Car payments for Vehicle 1                                                      17a. $                                                  228.00
      17b. Car payments for Vehicle 2                                                      17b. $                                                    0.00
      17c. Other. Specify:                                                                 17c. $                                                    0.00
      17d. Other. Specify:                                                                 17d. $                                                    0.00
18.   Your payments of alimony, maintenance, and support that you did not report as
      deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).        18. $                                                    0.00
19.   Other payments you make to support others who do not live with you.                         $                                                   0.00
      Specify:                                                                               19.
20.   Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
      20a. Mortgages on other property                                                     20a. $                                                    0.00
      20b. Real estate taxes                                                               20b. $                                                    0.00
      20c. Property, homeowner’s, or renter’s insurance                                    20c. $                                                    0.00
      20d. Maintenance, repair, and upkeep expenses                                        20d. $                                                    0.00
      20e. Homeowner’s association or condominium dues                                     20e. $                                                    0.00
21.   Other: Specify:    Other personal expenses                                             21. +$                                                100.00
22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                                       $                     4,398.73
    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                               $
      22c. Add line 22a and 22b. The result is your monthly expenses.                                                  $                     4,398.73
23. Calculate your monthly net income.
    23a. Copy line 12 (your combined monthly income) from Schedule I.                                      23a. $                               4,500.00
    23b. Copy your monthly expenses from line 22c above.                                                   23b. -$                              4,398.73

      23c. Subtract your monthly expenses from your monthly income.
           The result is your monthly net income.                                                           23c. $                                 101.27

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
      For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
      modification to the terms of your mortgage?
       No.
       Yes.              Explain here:




Official Form 106J                                                  Schedule J: Your Expenses                                                                     page 2


                                          Case 16-60295-tmr13                      Doc 69          Filed 04/29/20
 Fill in this information to identify your case:

 Debtor 1                    Laurence Craig Halupowski
                             First Name                     Middle Name             Last Name

 Debtor 2
 (Spouse if, filing)         First Name                     Middle Name             Last Name


 United States Bankruptcy Court for the:              DISTRICT OF OREGON

 Case number              16-60295
 (if known)
                                                                                                                                     Check if this is an
                                                                                                                                      amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                          12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                       Sign Below


        Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?


               No

         Yes. Name of person                                                                                   Attach Bankruptcy Petition Preparer’s Notice,
                                                                                                                Declaration, and Signature (Official Form 119)


       Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
       that they are true and correct.

        X /s/ Laurence Craig Halupowski                                             X
              Laurence Craig Halupowski                                                 Signature of Debtor 2
              Signature of Debtor 1

              Date       April 26, 2020                                                 Date




Official Form 106Dec                                       Declaration About an Individual Debtor's Schedules
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy




                                                 Case 16-60295-tmr13                Doc 69       Filed 04/29/20
                                           UNITED STATES BANKRUPTCY COURT
                                                  DISTRICT OF OREGON
In re                                        )
Laurence Craig Halupowski                    )   Case No.    16-60295-tmr13
                                             )     (NOTE: If blank, Case No. will be on the Meeting of Creditors Notice)
                                             )                      Modified
                                             )   CHAPTER 13 PLAN DATED     04/21/20 ; AND
                                             )   9 MOTION TO VALUE COLLATERAL (See Paragraph 2(b)(1) and (2) below);
                                             )   9 MOTION TO AVOID LIENS (See Paragraph 6 below)
                                             )   9 THIS PLAN SETS OUT NONSTANDARD PROVISIONS BEGINNING WITH
Debtor(s)                                    )      PARAGRAPH 10


NOTICE TO INTERESTED PARTIES: Your rights may be affected. Your claim may be modified or eliminated. You
should read these papers carefully and discuss them with your attorney. If you do not have one, you may wish to
consult one.

If you oppose the Plan treatment of your claim or any provision of this Plan, you must file an objection to confirmation (or one
must be filed on your behalf) within fourteen days after the conclusion of the meeting of creditors, unless otherwise ordered
by the Bankruptcy Court or provided in a notice of amendment. See Local Bankruptcy Rule 3015-3(c). Failure of a creditor
to file a written objection to the plan shall constitute acceptance of the plan and the Bankruptcy Court may confirm
the plan without further notice. If there are any additional plan provisions or provisions that alter the language of paragraphs
1-9, they shall be outlined in paragraphs 10+ below.

1. The debtor shall pay to the trustee:

    (a) a monthly payment of $ 100 starting May 2020                                                                                   ;

    (b) all proceeds from avoided transfers, including proceeds from transfers avoided by the trustee;

    (c) upon receipt by the debtor, all tax refunds attributable to prepetition tax years and, upon receipt by the debtor, net tax
    refunds (i.e., tax refunds not otherwise provided for in the plan, less tax paid by debtor for a deficiency shown on any tax
    return for that same tax year or tax paid by setoff by a tax agency for a postpetition tax year) attributable to postpetition tax
    years during the: G 36 months or G 60 months from the date the first plan payment is due (note: refunds for the first three
    years of the plan are due in cases with 36 month commitment periods; refunds for all five years are due in cases with 60
    month commitment periods);

    (d) a lump sum payment of $                          NA                          on or before                        (date); and

    (e) NA                                                                                                                         .

    Debtor acknowledges that if the debtor is ever more than 30 days delinquent on any payment due under section 1(a) of
    this plan, upon motion of the trustee granted by the court after appropriate notice, a wage deduction order to debtor's
    employer may be issued immediately.
2. The trustee shall disburse all funds received pursuant to paragraph 1 as follows:

    (a) First, to the trustee's percentage fee and expenses.

    (b) Second, to secured creditors as provided in (1) and (2) below. Should the trustee not have sufficient funds in trust to
        pay fully the disbursements listed below, disbursements of funds available shall be made pro rata. The terms of the
        debtor’s prepetition agreement with each secured creditor shall continue to apply, except as otherwise provided in this
        plan or in the order confirming plan. Secured creditors shall retain their liens until payment of the underlying debt,
        determined under nonbankruptcy law, or discharge under §1328(a), at which time the lien shall terminate and be
        released by the creditor.

        (1) Cure of Default and Claim Modification. The debtor will cure the default and maintain the contractual installment
            payments (as provided in paragraph 4) on the secured claims listed below in the “Estimated Arrearage if Curing”
            column. The amount listed in this column is an estimate; the creditor’s timely filed and allowed claim shall control.
            Claims provided for in the “Collateral Value if Not Paying in Full” column are allowed secured claims only to the
            extent of the value indicated, and pursuant to §506(a), the debtor MOVES the court for an order fixing the value
            of the collateral in the amount stated below. Unless a creditor timely objects to confirmation, the value of the
            creditor’s interest in the collateral shall be limited to the amount listed below, and that amount will be paid under
            the plan with interest at the rate stated below.
1300.14 (12/1/16)                                           Page 1 of 4                    [Note: Printed text may not be stricken.]

                                  Case 16-60295-tmr13             Doc 69       Filed 04/29/20
               For claims provided for in the "Estimated Secured Claim if Paying Secured Claim in Full" column, the creditor will
               receive the amount of the claim that is secured as set forth on the creditor's timely proof of claim, except as follows:
               If the claim is a "910 claim" not subject to 11 U.S.C. §506 pursuant to the hanging paragraph of 11 U.S.C.
               §1325(a)(9), the creditor will receive the total amount of the claim set forth on the creditor's timely proof of claim,
               even if that amount exceeds the secured portion of the claim.

               For all creditors provided for under this subparagraph, if the creditor’s claim will not be paid in full, the portion of
               the creditor’s claim that exceeds the amount of the allowed secured claim shall be treated as an unsecured claim
               under paragraph 2(e) (if the claim identifies the priority position of the claim) and 2(f) below.

               Instruction to debtor(s): Use only one of the following columns for each creditor: “Estimated Arrearage if Curing,”
               or “Collateral Value if Not Paying in Full,” or “Estimated Secured Claim if Paying Secured Claim in Full.” All other
               columns must be completed.

                                                                                         Estimated Secured
                                                        Estimated          Collateral      Claim if Paying        Post-         Monthly
                                                        Arrearag e   OR   Value if Not OR Secured             confirmation       Plan
           Creditor                  Collateral          if Curing        Paying in Full    Claim in Full     Interest Rate     Payment
OnPoint CCU                   2011 Ford Flex                  NA             NA            22036                   3.49%         Paid

Bank of America               7872 Waterloo St. NE         $11,214           NA                    NA               0%           Paid

                              Keizer, OR 97303

Chase Mortgage                7872 Waterloo St. NE          $482             NA                    NA               0%          Paid
                             Keizer, OR 97303




           (2) Secured Claim Modification Not Expressly Authorized by the Code. This subparagraph may include, but
               is not limited to, modification of a claim secured by a purchase money security interest in either (1) a motor
               vehicle acquired for personal use by the debtor within 910 days before the bankruptcy filing date, or (2) any
               other personal property collateral acquired within one year before the bankruptcy filing. Secured claims
               provided for in this subparagraph shall be limited to the amount indicated in the “Amount of Claim as Modified
               (Value of Collateral)” column. The debtor MOVES the court for an order fixing the value of the collateral in the
               amount stated below.
               DEBTOR PROPOSES THAT THE CREDITOR(S) SPECIFICALLY IDENTIFIED BELOW ACCEPT, EITHER
               EXPRESSLY OR IMPLIEDLY, THE FOLLOWING TREATMENT WHICH THE COURT MIGHT NOT BE
               ABLE TO APPROVE ABSENT CONSENT OF CREDITOR(S). FAILURE OF A CREDITOR TO FILE A
               WRITTEN OBJECTION TO THIS PLAN PRIOR TO CONFIRMATION SHALL CONSTITUTE ACCEPTANCE
               OF THE PLAN.

                                                              Amount of Claim as               Post-confirmation           Monthly Plan
Creditor                     Collateral                   Modified (Value of Collateral)         Interest Rate              Payment
NA




           (3) Adequate protection payments shall be disbursed by the trustee pre-confirmation from funds on hand with the
               trustee in the payment amounts specified in the plan for personal property secured creditors, absent a
               provision in this plan or a court order providing for a different amount to be paid pre-confirmation. If the debtor
               fails to make a monthly payment sufficient to pay the adequate protection payments in full, the trustee will
               disburse the funds pro rata according to the monthly payments proposed for those creditors. Adequate
               protection payments paid through the trustee pre-confirmation will be deducted from the amount of the allowed
               claim. Unless the concerned creditor is fully secured or oversecured for purposes of §506 or §1325(a)(9), no
               interest shall be paid from the date of the filing of the petition to the date of confirmation unless otherwise
               specifically provided for in the payment provisions set forth above.

1300.14 (12/1/16)                                             Page 2 of 4                      [Note: Printed text may not be stricken.]

                                    Case 16-60295-tmr13              Doc 69       Filed 04/29/20
         (4) Attorney Compensation: Original attorney fees and expenses are $____________,
                                                                                 3450            of which $ ___________
                                                                                                             0
             remains unpaid. If debtor has agreed to an estimated rather than a fixed fee, upon application, the court in its
             sole discretion may award not more than $500 in addition to the above amount without further notice. Attorney
             fees are to be paid either:         G From all available funds after paragraph 2(b) payments are made; or
              G Other Concurrent with paragraph 2(b)(1) adequate protection payments; prior to all other creditors. All
              approved supplemental attorney fees shall be paid in the same manner as original attorney fees.                      .

         (5) The debtor shall surrender any collateral not otherwise addressed by the terms of this plan no later than upon
             confirmation of this plan to the following (i.e., state creditor NAME followed by DESCRIPTION of collateral to
             be surrendered. If the debtor does not have possession of the collateral, this should be indicated below):
          Wyndham Vacation Ownership: Timeshare through Wyndham



     (c) Third, pro rata until fully paid, allowed unsecured domestic support obligations under §507(a)(1).
     (d) Fourth, allowed administrative expenses under §507(a)(2).

     (e) Fifth, pro rata, until fully paid, to allowed priority claims in the order stated in §507(a)(3)-(10), including §1305
         claims.

     (f) Sixth, pro rata, to timely filed and allowed nonpriority unsecured claims, the amounts required by §1325(b)(1).
         These monies will be distributed in the method indicated in the section marked below [MARK ONLY ONE].

             (1) The creditors will receive approximately      0.00   % of their claims. Payment of any dividend will depend
                 upon the amount of allowed secured claims, the amount of allowed priority claims (including costs of
                 administration and the debtor’s attorney’s fees), and the total amount of allowed, nonpriority unsecured
                 claims.
             (2) The creditors will receive a minimum             % of their claims. This percentage will not be reduced
                 regardless of the amount of total creditors' claims filed.

     (g) Pursuant to §1325(a)(4), the "best interest of creditors" number is determined to be $                         , and not
         less than that amount shall be distributed to unsecured priority and, pro rata, non-priority creditors with timely filed
         and allowed claims. The total amount of allowed priority claims will reduce the amount distributed to unsecured,
         non-priority creditors.

     (h) Pursuant to §1325(a)(4), all allowed unsecured claims shall receive interest of               % from the time of
         confirmation.

3. The debtor ASSUMES the following executory contracts and leases:
      Creditor                            Amount of Default [State if None]                      Cure Provisions
NA




      Those executory contracts or leases not specifically mentioned above are treated as rejected. Any timely filed and
      allowed claim arising from rejection shall be treated under paragraph 2(f). The debtor will pay all assumed executory
      contracts and leases directly, including amounts required to cure. The debtor shall surrender any property covered by
      rejected executory contracts or leases to the affected creditor no later than upon confirmation of this plan.

 4. The debtor shall pay directly to each of the following creditors, whose debts are either fully secured or are secured only
    by a security interest in real property that is the debtor's principal residence, the regular payment due post-petition on
    these claims in accordance with the terms of their respective contracts, list any pre-petition arrearages in paragraph
    2(b)(1) and/or specify any other treatment of such secured creditor(s) in an additional paragraph at the end of this plan:
  Bank of America Corp: 7872 Waterloo St. NE Keizer, OR 97303
  Chase Bank: 7872 Waterloo St. NE Keizer, OR 97303

 5. Subject to the provisions of §502, untimely claims are disallowed, without the need for formal objection, unless allowed
    by court order.
 6. The debtor MOVES, pursuant to §522(f)(1), to avoid the judicial liens and/or non-purchase money security interests of
1300.14 (12/1/16)                                            Page 3 of 4                   [Note: Printed text may not be stricken.]

                                   Case 16-60295-tmr13             Doc 69      Filed 04/29/20
     the following creditors because they impair an exemption(s) of the debtor: NA




     Absent objection from a creditor, the order of confirmation will avoid its lien and its claim will be treated in paragraph
     2(f).

 7. The applicable commitment period of this plan is G36 or G60 months. Debtor(s) shall make plan payments for the
    length of the commitment period unless the debtor(s) first pay 100% of all allowed claims with appropriate interest. If
    the commitment period is 36 months, the plan payments may continue for a longer period, not to exceed 60 months,
    as necessary to complete required payments to creditors. The approximate length of the plan is 60 months; cause
    to extend longer than 36 months is as follows: Applicable commitment period.


 8. This plan may be altered post-confirmation in a non-material manner by court order after notice to the debtor, the
    trustee, any creditor whose claim is the subject of the modification and any interested party who has requested special
    notice.

 9. Debtor Certification. Debtor(s) certifies that the petition was filed in good faith, and this plan was proposed in good
    faith and not by any means forbidden by law. Debtor(s) further certifies that all postpetition domestic support
    obligations have been paid in full on the date of this plan and will be paid in full at the time of the confirmation hearing.

ADDITIONAL NONSTANDARD PROVISIONS (separately number below or on attachment(s), beginning with 10):
10. Debtor is entitled to retain all net tax refunds for tax years 2019 and 2020 to pay reasonable and necessary expenses.




              /s/ Laurence Craig Halupowski
                    DEBTOR                                                                      DEBTOR

CERTIFICATE OF SERVICE on Creditors/Parties Treated in Paragraphs 2(b)(1) (under the “Collateral Value if Not
Paying in Full” column), 2(b)(2) (under the “Amount of Claim as Modified” column), 3, and 6 (see FRBP 3012, 4003(d), and
9014, and LBR 6006-1(b)). I certify that copies of this plan and the notice of hearing to confirm this plan were served as
follows:

a) For creditors/parties who are not Insured Depository Institutions (served by court) (see FRBP 7004(b)), I either listed the
creditors/parties in the mailing list filed with the court exactly as follows, OR, on (insert date)          , I served the
above-documents by first-class mail to the creditors/parties at the names and addresses exactly as follows (list each
creditor/party, the person or entity the creditor/party was served through, and the address):




b) For Insured Depository Institutions (see FRBP 7004(h)), on (insert date)              , I served the above-documents by
certified mail, or by other authorized means (specify), at the name and address exactly as follows (list each insured
depository institution, the person or entity the institution was served through, and the address):




                                                                                             /s/ Brian D Turner
                                                                                         DEBTOR OR DEBTOR’S ATTORNEY




1300.14 (12/1/16)                                          Page 4 of 4                  [Note: Printed text may not be stricken.]



                                 Case 16-60295-tmr13            Doc 69       Filed 04/29/20
Marion County Assessor's Property Records                                                           Page 1 of 4



April 29, 2020

  Property Identificaton

  Account No.:                                       Manufactured Home ID:
  R320957                                            Legal Description:
  Situs Address:                                     BAHNSEN WOODS ESTATES, LOT 30, ACRES 0.16
  7872 WATERLOO ST NE                                Subdivision:
  KEIZER, OR 97303                                   2901 BAHNSEN WOODS ESTATES
  Map Tax Lot:
  063W23DA06100
  Owner:                                             Related Accounts:
  HALUPOWSKI,LAURENCE C &                            Linked Accounts:
  HALUPOWSKI,KATRINA
  7872 WATERLOO ST NE
  KEIZER, OR 97303




  Owner History


   Buyer                     Seller         Sales Info                                  Deed Info

   HALUPOWSKI,LAURENCE C     LYDON CONST    3/24/2000
   &                         CO             $140,900                                    16800213
   HALUPOWSKI,KATRINA        PO BOX 21505   28 - RMV represents partially completed     WD - WARRANTY
   7872 WATERLOO ST NE       KEIZER, OR     improvement.                                DEED
   KEIZER, OR 97303          97307

   LYDON CONST CO            LYDON CONST
   PO BOX 21505              CO                                                         43-16
   KEIZER, OR 97307          PO BOX 21505   21 - RMV is by division or consolidation.   TP - TOWN PLAT
                             KEIZER, OR
                             97307




  Property Details

  Legal Acreage:                                     Levy Code Area:
  0.16 acres                                         92420210
  Property Code:                                     Zoning:
  R41                                                RS (Contact Local Jurisdiction)
  Property Class:                                    Miscellaneous Code:
  101                                                Plat:
  Mortgage Agent-Lender:                             Exemption:
  CLG CORELOGIC TAX SVCS                             Expiration Date:
  Mortgage Account No.:
  1168099325295



  Land Information:




                         Case 16-60295-tmr13        Doc 69       Filed 04/29/20
https://mcasr.co.marion.or.us/PrintProperty.aspx                                                     4/29/2020
Marion County Assessor's Property Records                                                                    Page 2 of 4



   ID       Type                                                                     Acres            Sq Ft

   L1       RES - RESIDENTIAL                                                        0.16             7106

   L2       OSD - ON SITE DEVELOPMENT




  Improvements/Structures:
   ID    Type                                           Make/Model        Class     Area/Count        Year Built

   1     RESIDENTIAL

   1.1   MAIN AREA                                                        4         1652              1999

   1.2   ATTACHED GARAGE, FINISHED                                        4         422               1999

   1.3   YARD IMP'S; CLASS 4; AVERAGE                                               1




  Value Information (per most recent certified tax roll)

  RMV Land Market:                $90,000
  RMV Land Spec.                  $0
  Assess.:
  RMV Structures:                 $224,330
  RMV Total:                      $314,330
  SAV:                            $0
  Exception RMV:                  $0
  Exemption RMV:                  $0
  Exemption Description:          None
  M5 Taxable:                     $314,330
  MAV:                            $203,190
  MSAV:                           $0
  AV:                             $203,190
  Graph shows tax roll Real Market Value and Maximum Assessed Value of this property for past 10 years.
  For a detailed explanation, please see definition of Assessed Value above (hover over the "i").




                         Case 16-60295-tmr13                Doc 69      Filed 04/29/20
https://mcasr.co.marion.or.us/PrintProperty.aspx                                                              4/29/2020
Marion County Assessor's Property Records                                                  Page 3 of 4




  Assessment History


   Year   Improvements RMV     Land RMV    Special Mkt/Use   Exemptions   Taxable Assessed Value

   2018   $212,780             $80,000     $0/$0             None         $197,280

   2017   $183,560             $82,500     $0/$0             None         $191,540

   2016   $151,660             $77,500     $0/$0             None         $185,970

   2015   $144,920             $67,700     $0/$0             None         $180,560

   2014   $129,060             $67,700     $0/$0             None         $175,310

   2013   $108,060             $67,700     $0/$0             None         $170,210

   2012   $99,760              $72,500     $0/$0             None         $165,260

   2011   $108,210             $83,500     $0/$0             None         $160,450

   2010   $125,900             $89,000     $0/$0             None         $155,780

   2009   $132,830             $93,000     $0/$0             None         $151,250




  Taxes: Levy, Owed

  Taxes Levied 2019-20:             $3,567.05
  Tax Rate:                         17.2893
  Current Tax Payoff Amount:        $0.00




                         Case 16-60295-tmr13        Doc 69    Filed 04/29/20
https://mcasr.co.marion.or.us/PrintProperty.aspx                                            4/29/2020
Marion County Assessor's Property Records                                                                   Page 4 of 4




   Year   Total Levied   Ad Valorem     Special Assessments    Principal    Interest Due   Date Paid     Total Owed

   2019 $3,567.05        $3,513.02      SA297: $54.03          $0.00        $0.00          11/13/19     $0.00

   2018 $3,508.92        $3,454.59      SA297: $54.33          $0.00        $0.00          11/09/18     $0.00

   2017 $3,166.35        $3,111.45      SA297: $54.90          $0.00        $0.00          11/14/17     $0.00

   2016 $3,044.19        $2,984.45      SA297: $59.74          $0.00        $0.00          11/15/16     $0.00

   2015 $2,993.88        $2,943.83      SA297: $50.05          $0.00        $0.00          11/13/15     $0.00

   2014 $2,900.24        $2,824.50      SA297: $75.74          $0.00        $0.00          11/14/14     $0.00

   2013 $2,837.65        $2,770.28      SA297: $67.37          $0.00        $0.00          10/28/13     $0.00

   2012 $2,770.62        $2,703.36      SA297: $67.26          $0.00        $0.00          11/05/12     $0.00

   2011 $2,632.01        $2,562.19      SA297: $69.82          $0.00        $0.00          11/07/11     $0.00

   2010 $2,539.50        $2,464.22      SA297: $75.28          $0.00        $0.00          11/08/10     $0.00




  Tax Payment History


   Year     Transaction ID           Tax Paid     Discount       Interest      Amount Paid             Date Paid

   2019     12523859.1               $3,460.04    $107.01        $0            $3,460.04               11/13/19

   2018     12385281.1               $3,403.65    $105.27        $0            $3,403.65               11/09/18

   2017     12258301.1               $3,071.36    $94.99         $0            $3,071.36               11/14/17

   2016     12159523.1               $2,952.86    $91.33         $0            $2,952.86               11/15/16

   2015     11992750.1               $2,904.06    $89.82         $0            $2,904.06               11/13/15

   2014     11857457.1               $2,813.23    $87.01         $0            $2,813.23               11/14/14

   2013     11668818.1               $2,752.52    $85.13         $0            $2,752.52               10/28/13




                         Case 16-60295-tmr13                Doc 69     Filed 04/29/20
https://mcasr.co.marion.or.us/PrintProperty.aspx                                                             4/29/2020
